EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims:
In claim 8, line 10, delete “trunk” and insert ---chunk---.

Statement of Reason for Allowance

2.	The following is an examiner’s statement of reasons for allowance:
The art of record neither teaches nor fairly suggests the computer program product and device of independent claims 1, 8 and 12, including the following combination of limitations defining the main invention/embodiment:

in response to receiving a chunk size request from a recovery 
agent executable at an operating system of the 
computing device, determine a chunk size via firmware 
instructions of the computing device; 
transmit the chunk size from the firmware instructions to the 
recovery agent; 
receive data chunks of a recovery image from the recovery 
agent in sequence; 
store the data chunks in a storage device of the computing device; and construct the recovery image using the data chunks.

Independent claims 8 and 12 are similar in scope to the embodiment of claim 1 and are allowed accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such 

3.	Claims 1-15 are allowable over the prior art of record.

Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jack Lane whose telephone number is 571 272-4208.  The examiner can normally be reached on Mon-Fri 7:30AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/Primary Examiner, Art Unit 2139